Citation Nr: 1544067	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to September 1968.  He died in April 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter is with the RO in Muskogee, Oklahoma.

In September 2014, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed Veteran's paper claims file and the electronic claims files, to include Virtual VA and the Veterans Benefit Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide appellant's claim so that she is afforded every possible consideration.

The appellant claims that service connection for the cause of the Veteran's death, identified on the death certificate as upper thoracic spinal cord compression due to lung cancer, is warranted.  Specifically, she alleges that the Veteran was exposed to herbicides, including Agent Orange, from September 1967 to September 1968 while he was serving on the Kadena and Naha Air Bases in Okinawa, Japan.  The Veteran's service treatment records also show that he spent time at the Miyako Juma Air Station, and Ryukyu.  The appellant claims that the Veteran's herbicide exposure presumptively caused his lung cancer, which, in turn, caused his upper thoracic spinal cord compression.

In an August 2012 rating decision, the RO denied service connection for the Veteran's cause of death on the grounds that the Veteran's service treatment records did not provide definitive proof that the Veteran had in-country Vietnam service or probable exposure to herbicides.  

In a July 2013 VA memorandum, the VA determined that the information required to corroborate the appellant's claim that the Veteran was exposed to Agent Orange was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  The memorandum also explained that the VA had requested the Veteran's personnel records from the National Personnel Records Center, and found that there was no evidence in the Veteran's file to substantiate any service in Vietnam, or any record of exposure to herbicides.

The Board finds that a remand is necessary because the RO did not address the appellant's contention that the Veteran was exposed to Agent Orange in Okinawa, Japan.  The VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in Vietnam or along the demilitarized zone (DMZ) in Korea.  The VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail, and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  VBA Fast Letter 09-20 (May 6, 2009).  In this case, it does not appear that the required evidentiary development procedures were accomplished.  Therefore, the Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

In addition, the Veteran's death certificate indicates that he died in April 2012 at Normal Regional Hospital in Norman, Oklahoma.  The Veteran's terminal hospital reports from the above-cited private hospital have not been associated with the claims file.  On remand, these records should be obtained and associated with the record.   

Finally, the Board notes that in September 2015 written correspondence, the appellant stated that she had changed her last name.  However, the appellant did not indicate whether the change in her last name represented a change in her marital status.  On remand, the appellant should be requested to clarify her change in last name, specifically in regards to her current marital status.



Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to complete a release form or to provide to VA the Veteran's medical records from Normal Regional Hospital in Norman, Oklahoma, so that treatment records can be obtained from this provider for the Veteran's terminal hospitalization in April 2012.  

2.  Request that the appellant clarify her September 2015 written correspondence in which she stated that her last name had changed. Specifically, request the appellant to clarify if her change in last name represented a change in her marital status.

3.  Then, the AOJ shall comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Specifically, the AOG should contact the VA Compensation Service to request a review of DOD's inventory of herbicide operations based on the information in the Veteran's service personnel records, and the appellant's statements regarding the Veteran's alleged herbicide exposure in Vietnam.  Following this action, if herbicide exposure to the Veteran is not verified, the AOJ should then ask the JSRRC for verification as to whether the Veteran was exposed to herbicides as alleged during his period of service in Okinawa.  The Veteran's service personnel records showing that the Veteran was on active duty in Okinawa at the Kadena and Naha Air Bases, the Miyako Juma Air Station, and at Ryukyu, and the appellant's allegations regarding the Veteran's herbicide exposure in Okinawa must be provided for review.  All requests and responses should be associated with the claims file.
  
4.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


